Opinion by
Wilson, J.
When this case was called for trial, there was no appearance on behalf of the plaintiff, and the protest was ordered dismissed for lack of prosecution. Subsequently, upon Government’s application, the matter was continued for 1 month to permit the plaintiff to move to vacate the order of dismissal and to hear the case on the merits. No motion for the restoration of the protest to the calendar having been made by the plaintiff within the period allowed, the order for dismissal was ordered to stand.